Title: Tobias Lear to George Meade, 1 January 1793
From: Lear, Tobias
To: Meade, George

 

Dear Sir,
[Philadelphia] January 1st 1793.

The President wishes to get from Ireland about 30 lb. or 40 lb. of the seed of the French Furze, which he is told may be had in Cork. The person who procures it must be careful not to get the seed of the Irish Furze which is vastly inferior to the French.
Your politness in offering to have the above mentiond seed imported for the President will apologize for the trouble of this—The price of the seed the President understands is about 1/ sterling per pound & he had directed me to send the money therefor which you will find enclosed (one ten dollar bill). With great respect & esteem I am Dear Sir, Your most Obet st

T. Lear

